Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed November 23rd, 2021 has been entered.  Claims 1 – 4, 7, 8, 11, 15 – 17, and 19 – 29 are currently pending in the application.  Claims 5, 6, 9, 10, 12 – 14, and 18 are cancelled.  Rejection of claim 5 and 18 are withdrawn in view of being cancelled.  Rejection of claims 15, 20, and 24 under 35 U.S.C. 112(b) are withdrawn in view of the claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 4, 7, 8, 11, 15 – 17, 19 – 23, and 27 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gutzmann (US-20080274242-A1) in view of Mixon (US-20080213444-A1).
Regarding claims 1, 4, 11, 27, and 28, Gutzmann teaches spraying a sodium chlorite solution (an oxidizing agent made from chlorine) onto a turkey breast substrate.  Immediately after, the substrate is placed in a bag and octanoic acid (an organic acid) is applied [0057] – [0059].  
Gutzmann does not teach the use of a mineral acid in sterilizing poultry.
Mixon teaches using a solution of sulfuric acid, ammonium sulfate, and copper sulfate with pH 2 – 3 as a disinfection composition for poultry [0101].  It would have been obvious to a person having ordinary skill in the art to use the disinfection composition of Mixon as the acidic solution of Gutzmann as the acid solutions of Gutzmann and Mixon are both known to be used as a solution for disinfecting poultry.  
Regarding claims 2 and 29, Gutzmann does not teach the use of peracetic acid to sterilize poultry.  Mixon teaches using peracetic acid as a part of a disinfection composition for poultry [0110] – [0111].  It would have been obvious to a person having ordinary skill in the art to use the peracetic acid of Mixon as the oxidation agent of Gutzmann as the oxidizing solution of Gutzmann and Mixon are both known to be used as a solution for disinfecting poultry.
Regarding claim 3, Gutzmann teaches the interval between the first treatment and the second can be an hour or less [0019].
Regarding claims 7 and 8, Gutzmann teaches applying an initial bacterial load to the substrate [0059].  While Gutzmann and Mixon do not teach reducing the bacterial load by about 0.5 log CFU/cm2 or reducing the bacterial load to about 0.5 log to about 4.5 log CFU/cm2, using the combination of references for the treatment of poultry provided by claim 1 is considered to reduce the bacterial load  in an amount to meet claim 7 and 8.  The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  Therefore, the treatment taught by the combination of references applied to claim 1 is considered to reduce the bacterial load to a level to meet claims 7 and 8. 
Regarding claim 15, Gutzmann teaches spraying (the first conduit) an oxidizing solution onto a turkey breast substrate where it is then placed in a bag (second treatment region) and treated with an acid solution (dipping/submersion as the second conduit) [0059].  Note that Merriam Webster defines a conduit as a means of transmitting or distributing.  Spraying onto the substrate or dipping the substrate into a bag with the anti-microbial agents are valid methods of distribution.  Gutzmann also teaches that the substrate can be placed in packaging where it is then treated with the anti-microbial agents, although presumably any dish, container, or work surface that the substrate is being handled on/in would have been configured for the purpose of being the first treatment region [Table A].  
“The first conduit optionally being configured…” is in the alternative and is not required for the fulfillment of claim 15.
Gutzmann does not teach the acid solution being a mineral acid.
Mixon teaches using a solution of sulfuric acid, ammonium sulfate, and copper sulfate with pH 2 – 3 as a disinfection composition for poultry [0101].  It would have been obvious to a person having ordinary skill in the art to use the disinfection composition of Mixon as the acidic solution of Gutzmann as the acid solutions of Gutzmann and Mixon are both known to be used as a solution for disinfecting poultry. 
Regarding claims 16, 17, and 19, Gutzmann teaches that the oxidizing solution and acidic solution, as anti-microbial compositions, can be applied in any manner including spraying, misting, 
Regarding claim 20, Gutzmann teaches spraying (the first conduit) an oxidizing solution onto a turkey breast substrate where it is then placed in a bag (second treatment region) and treated with an acidic solution (dipping/submersion as the second conduit) [0059].  Gutzmann also teaches that the substrate can be placed in packaging where it is then treated with the anti-microbial agents, although presumably any dish, container, or work surface that the substrate is being handled on/in would have been configured for the purpose of being the first treatment region [Table A].
Gutzmann does not teach the acid solution being a mineral acid.
Mixon teaches using a solution of sulfuric acid, ammonium sulfate, and copper sulfate with pH 2 – 3 as a disinfection composition for poultry [0101].  It would have been obvious to a person having ordinary skill in the art to use the disinfection composition of Mixon as the acidic solution of Gutzmann as the acid solutions of Gutzmann and Mixon are both known to be used as a solution for disinfecting poultry.
Regarding claims 21 – 23, Gutzmann teaches that the oxidizing solution and acidic solution, as anti-microbial compositions, can be applied in any manner including spraying, misting, rolling, fogging, and foaming [0020].  This treatment can be done simultaneously, substantially simultaneously, or sequentially, varying the amount of time between treatments [0019].
Claims 24 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gutzmann in view of Mixon and Conveyor (NPL – Conveyer, “Conveyor belts in food industry”).
Regarding claims 24 – 26, Gutzmann teaches placing a substrate on a conveyor belt where the substrate moves through a chamber filled with liquid [Fig 1].  The area the substrate is placed on the belt is the first treatment region.  There is no limit stating as to how many times this procedure can be completed in series.  Therefore, there are two baths or chambers, each with either the oxidizer or acid 
Gutzmann does not teach the acid solution comprising a mineral acid or the movement of the chambers.
Mixon teaches using a solution of sulfuric acid, ammonium sulfate, and copper sulfate with pH 2 – 3 as a disinfection composition for poultry [0101].  It would have been obvious to a person having ordinary skill in the art to use the disinfection composition of Mixon as the acidic solution of Gutzmann as the acid solutions of Gutzmann and Mixon are both known to be used as a solution for disinfecting poultry.
Conveyor teaches the use of conveyor belts in meat and poultry processing.  Movement by conveyor affects transportation speed and increases the efficacy and efficiency of the procedure [Paragraph 1].  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to combine the anti-microbial steps and conveyor of Gutzmann for the purpose of increasing the speed, efficacy, and efficiency of the process.

Response to Arguments
Applicant’s arguments, filed November 23rd, 2021, have been fully considered.
Rejection of claims 15, 20, and 24 under 35 U.S.C. 112(b) are withdrawn in view of the claim amendments.
Rejections of claim 5 and 18 are withdrawn in view of those claims being cancelled.
Applicant’s arguments, see pg. 8, ¶5 - pg. 9, ¶4, with respect to the rejection of claims 1 – 4, 7, 8, 11, 15 – 17, and 20 - 26 under 35 U.S.C. 103 over Gutzmann have been fully considered. The rejection has been withdrawn in view of applicant’s claim amendments, and a new ground(s) of rejection is made over Gutzmann in view of Mixon. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mixon (US-20080171117-A1) teaches the sanitizing of seafood.
Mixon (US-20070269563-A1) teaches reducing microbial contamination in meat processing.
Dautreuil (WO-2016086087-A1) teaches reducing the number of pathogens on the surface of foodstuffs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791